©FF8QAL BUSINESS
                                                       STATE ©F TEXAS                                     ear*
               *CjTE^                                                                                                         HTNEV BOWES


    P.O. BOX 12308, CAPITOL STATION                                                                       02 1M .            $00.4®6
                                                                                                          0004279596    DEC01 2014
        AUSTIN, TEXAS 78711                                                                               MAILED FROM ZIPCODE 78701



                                                  WMWMEm
                                                  RE: WR-76,635-03

                                                  JECIA JAVETTE MOSS
                                                  S^P^ttiT - TDC #1614929




£                                            7 8 7-:
                                                               1 cm^
                                      63   KG';
                                                                     ii111• i.,. .,^i'««• 'IitIII11 I'M it••M«»11111 <Mi(• •i•«i ivi ,